Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  May 21, 2021                                                                     Bridget M. McCormack,
                                                                                               Chief Justice

  161232                                                                                   Brian K. Zahra
                                                                                         David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                     Elizabeth T. Clement
                                                                                      Megan K. Cavanagh
  JEFF TRECHA, as Next Friend of                                                      Elizabeth M. Welch,
  BRADLEY TRECHA,                                                                                   Justices
            Plaintiff-Appellant,
  v                                                        SC: 161232
                                                           COA: 347695
                                                           Genesee CC: 17-109425-NI
  BRENDEN REMILLARD,
           Defendant-Appellee.

  _________________________________________/

         On April 7, 2021, the Court heard oral argument on the application for leave to
  appeal the March 5, 2020 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  question presented should be reviewed by this Court.

         CAVANAGH, J. (dissenting).

         I respectfully dissent from the Court’s order denying leave to appeal. Plaintiff was
  injured when a coparticipant in a high school tennis practice, in an outburst of anger,
  blindly launched a ball with his racket. The ball struck plaintiff in the eye, causing severe
  damage. The circuit court granted summary disposition to defendant under MCR
  2.116(C)(10), and the Court of Appeals affirmed. But the lower courts erred by relying
  on a factual conclusion unsupported by the record and by concluding that defendant’s
  blowup was reasonably foreseeable.

         Plaintiff Bradley Trecha and defendant Brenden Remillard were teammates on the
  Fenton High School tennis team in September 2016. Near the end of a practice, plaintiff
  was picking up balls while defendant was finishing a match. Defendant hit a ball into the
  net; then, out of frustration, he took a ball from his pocket and hit it behind him toward
  the fence. He did not look before hitting the ball and struck it directly at plaintiff, who
  was 10 to 15 feet away. Defendant described the incident as follows:

                I would say the match was being played, the point was being played
         out. I hit the ball into the net to end the point, losing the point, and then
         had another ball in my pocket. Had the ball out in a quick motion, turned
         around and hit it toward the fence, I guess. And then he was there hunched
         over, kind of squatting down as he was picking up balls maybe, and then
                                                                                            2

       when the ball was struck he had turned at the same time, I assume, and
       that’s when he was hit.
Plaintiff was struck in the eye and, as mentioned above, suffered severe injury. Plaintiff
sued, arguing that defendant was either negligent or grossly negligent. Defendant moved
for summary disposition under MCR 2.116(C)(10), arguing that the applicable standard
of care was recklessness because the parties were coparticipants in a recreational activity
and defendant’s conduct was not reckless.

        The circuit court granted defendant’s motion, holding that the injury was
reasonably foreseeable under Bertin v Mann, 502 Mich 603 (2018). The court began its
analysis quoting Chryczyk v Juhas, unpublished per curiam opinion of the Court of
Appeals, issued January 27, 2011 (Docket No. 294348), p 4, for the proposition that
“[g]etting hit by an errant ball was a risk inherent to tennis practice[.]” The court
discussed “regular departures from the rules or other practices” and said the team’s coach
“regularly reminded the team members not to hit balls into the fence.” From that
assertion, the court reasoned, “[t]he Court has to question if team members didn’t
routinely hit balls, striking balls into the fence without being closely monitored, why
would there be a need for the coach to be regularly reminding them to refrain from doing
that? This all goes to the foreseeability of this occurring.” The court then concluded that
defendant’s conduct was not reckless and that summary disposition was appropriate.

       The Court of Appeals affirmed, observing:

       The very nature of tennis is that tennis balls, for better or worse, will leave
       the actual bounds of the court, such that a person standing near, but not on,
       the court risks being hit from a ball. This risk comes not only from tennis
       balls being hit to score points, but also tennis balls hit as practice or, in this
       case, out of frustration—especially when the sport is being undertaken
       competitively by high-school students. [Trecha v Remillard, unpublished
       per curiam opinion of the Court of Appeals, issued March 5, 2020 (Docket
       No. 347695), p 3.]
The Court of Appeals also relied on the conclusion that tantrums of this sort were a
regular occurrence at the team’s practices: “The team’s coach testified that he had to
repeatedly remind players not to hit balls into the fence, indicating, as the trial court
found, that the practice was fairly common.” Id. The Court of Appeals concluded that,
as a general matter, “being hit with a tennis ball while in the bounded tennis area near the
fence” was foreseeable. Id.

       In Ritchie-Gamester v City of Berkley, 461 Mich 73, 87, 89 (1999), we adopted the
“reckless misconduct” standard of care for coparticipants in recreational activities with
regard to “certain risks inherent in that activity.” We reasoned that participants in
recreational activities do not expect to be sued for mere carelessness, that the recklessness
standard “lends itself to common-sense application,” and that the recklessness standard
                                                                                          3

“encourages vigorous participation in recreational activities, while still providing
protection from egregious conduct.” Id. at 89.

        In Bertin, we explained that Ritchie-Gamester’s holding was not limited to risks
necessarily entailed in a given activity, but rather extended to situations in which “a
reasonable person under the circumstances would have foreseen the particular risk that
led to injury.” Bertin, 502 Mich at 619. Of particular importance, Bertin discussed how
to define the applicable risk, stating that “[t]he risk must be defined by the factual
circumstances of the case—it is not enough that the participant could foresee being
injured in general; the participant must have been able to foresee that the injury could
arise through the ‘mechanism’ it resulted from.” Id. at 620-621. We offered a
nonexhaustive list of factors to consider in that inquiry: “the general characteristics of
the participants, such as their relationship to each other and to the activity and their
experience with the sport,” “[t]he general rules of the activity,” “whether the participants
engaged in any regular departures from the rules or other practices not accounted for by
the rules,” and “any regulations prescribed by the venue at which the activity is taking
place.” Id. at 621-622. “The foreseeability of the risk is a question of fact” that is
generally resolved by the jury, not the court. Id. at 619; see also id. at n 49. When
reviewing a motion under MCR 2.116(C)(10), “the trial court considers the affidavits,
pleadings, depositions, admissions, and other documentary evidence in the light most
favorable to the nonmoving party to determine whether a genuine issue of any material
fact exists to warrant a trial.” Ritchie-Gamester, 461 Mich at 76.

        As an initial matter, the lower courts erred by finding that the members of the
Fenton High School boys’ tennis team regularly exhibited this type of behavior. The
circuit court stated that the coach testified he “regularly reminded the team members not
to hit balls into the fence,” and the Court of Appeals repeated the assertion. This
assertion is completely without support in the record. At one point the coach was asked,
“Is it important that once a practice has ended that balls not be hit in the direction of
others whether looking or not?” He answered, “Oh, yeah.” The only other comment the
coach made in regard to this sort of behavior was the general statement “it’s kind of—I
guess, I mean you’d call it, some of it, common sense. I don’t allow—I don’t allow
horseplay. You know, I don’t let some kind of bedlam, you know, go on during practice,
you know.” Defense counsel was asked at oral argument to identify where the record
supported this assertion, and counsel candidly confirmed that the record did not. We
review a trial court’s factual findings for clear error. Novi v Robert Adell Children’s
Funded Trust, 473 Mich 242, 249 (2005). “A finding is clearly erroneous if although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been made.” In re Mason, 486 Mich 142,
152 (2010) (quotation marks, brackets, and citation omitted). It’s obvious a mistake has
been made here, as there is no evidence of the factual finding both lower courts relied on.

      Even viewing the circuit court’s reasoning in the most favorable light possible, it
did not mention any evidence of players behaving as defendant did here. The circuit
                                                                                          4

court opined that because there was a rule against this dangerous behavior, the behavior
must be commonplace. That conclusion simply does not follow from the premise. A
past dangerous behavior might require a prohibition, and an effective prohibition might
end the behavior. Or a behavior that is dangerous enough might prompt a preemptive
prohibition. I cannot agree that evidence that a behavior is prohibited implies that the
behavior is ongoing. But again, in this case, there is not even evidence of such a
prohibition.

       Without that erroneous factual finding, the lower courts have little analysis
remaining to support their position. There is the notion that “an errant ball [is] a risk
inherent to tennis practice.” Chryczyk, unpub op at 4. It is true that balls leave the field
of play in tennis with some regularity. Indeed, getting the ball to leave the court in a
particular manner is the object of the game. But it matters how the ball leaves the field of
play. A helpful analogy is to consider baseball, where balls leave the field with some
regularity. Anyone attending a baseball game should be aware that home runs and foul
balls leave the field of play. Spectators, players, and others at a game might find
themselves watching more carefully as a pitch is delivered, and preparing for the risk of
the ball leaving the bat. But suppose a first baseman, angry that a baserunner has been
ruled safe, hurls the ball blindly and strikes a spectator or groundsperson from a distance
of 10 to 15 feet. This is a very different risk, and not one that is reasonably foreseeable.

       With that in mind, in keeping with Bertin, I would not define the relevant risk here
as simply an “errant ball.” Viewing the relevant risk as simply an “errant ball” does not
capture the relevant “mechanism” Bertin discussed. Bertin, 502 Mich at 621. Rather,
paying attention to “the factual circumstances of the case,” id., the relevant “mechanism”
is the risk of a coparticipant lashing out and launching balls randomly. Like the
hypothetical spectator at a baseball game, plaintiff would have had the familiar cues of
the rhythm of a tennis game to prepare for the risk of errant balls from a game of tennis.
But there would have been no way to predict defendant’s regrettable display here.

       Considering Bertin’s factors in this context, there does not seem to be much
relevance to the characteristics of the participants. With regard to the “general rules of
the activity,” id., postmatch behavior of this kind is clearly something that would not be
viewed favorably at any level of tennis. If the applicable rules include sportsmanship
principles enforced through the parties’ team or throughout high school sports generally
in Michigan, then this conduct is clearly further out of bounds. Bertin’s third factor is
“regular departures from the rules or other practices not accounted for by the rules,” id.,
and as discussed earlier, there is no record evidence that this behavior was a regular
departure of which plaintiff should have been on notice. Lastly, with regard to
“regulations prescribed by the venue at which the activity is taking place,” id. at 621-622,
while there was no evidence of a particular rule about hitting balls at the fence or
evidence that players broke such a rule, the coach did testify, “I don’t allow—I don’t
allow horseplay. You know, I don’t let some kind of bedlam, you know, go on during
                                                                                                               5

practice, you know.” The coach made the team run after practice as punishment for the
incident. Thus, viewing the evidence in the light most favorable to plaintiff, defendant’s
conduct was prohibited during Fenton High School tennis practices. In sum, the Bertin
factors break in favor of plaintiff.

        Ritchie-Gamester emphasized that this standard should be applied in a “common-
sense” manner. But I do not believe that people in Michigan foresee being subjected to
the risk of a player angrily and blindly striking a ball while playing tennis in their local
park. I do not think that keeping this case from a jury either “encourages vigorous
participation in recreational activities” or provides “protection from egregious conduct.”
Ritchie-Gamester, 461 Mich at 89. Consequently, I would reverse and remand to the
circuit court.

       BERNSTEIN and WELCH, JJ., join the statement of CAVANAGH, J.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 21, 2021
       t0518
                                                                             Clerk